DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments/Arguments filed 1/10/2022
Applicant’s Amendments overcome the previous informalities, and therefore the previous objections and 112 rejections are withdrawn.
Terminal Disclaimer
Applicant’s terminal disclaimer filed 1/10/2022 has been approved, and therefore the previous Double Patenting rejections are withdrawn.
Allowable Subject Matter
Claims 10 and 13-17 are allowed.
Claim 10 contains allowable subject matter indicated in the previous Office Action, which is reiterated below:
None of the art discloses “further comprising inserting a key into the key hole of the securing arm guard.”
While Fournie (US 7955317)/Kodama (US 5320390) teach a hole hypothetically capable of receiving a key, the explicit process of possessing/inserting a key is seen to distinguish over Kodama where the hole 22r is designated as a “relief space”. Furthermore, it would not be obvious to modify Fournie/Kodama as adding a key insertion to the hole of Kodama would be hindsight reasoning.
Claims 13-17 are also allowable over art by virtue of their dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.